Citation Nr: 1516156	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  12-06 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for pseudofolliculitis
barbae.

2.  Entitlement to an increased rating in excess of 10 percent for right thigh myositis
ossificans.

3.  Entitlement to a compensable rating for internal hemorrhoids.

4.  Entitlement to service connection for left knee degenerative joint disease.

5.  Entitlement to service connection for right knee degenerative joint disease.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1980 to June 1983.  This appeal comes to the Board of Veterans' Appeals (Board) from September 2009, April 2010, and February 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.

The Board entered a remand in October 2014, and this case is again before the Board.  The Board finds compliance with the prior Board remand to be present.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Board has reviewed the Veteran's Virtual VA and Veteran's Benefits Management System paperless claims file to ensure a total review of the evidence.

As noted in the October 2014 Board remand, in March 2012 the Veteran, filed a claim for service connection for ankles, feet, hips, and back disabilities, to include as secondary to his service-connected right thigh myositis ossificans.  In August 2012 he filed a claim for service connection for back, left leg, and left ankle disabilities.  The aforementioned issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action.  38 CF.R. § 19.9(b) (2014).

The issues of entitlement to an increased rating in excess of 10 percent for right thigh myositis ossificans and entitlement to service connection for bilateral knee degenerative joint disease are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Throughout the pendency of the appeal, the Veteran's pseudofolliculitis barbae has not involved 20 percent or more of the entire body or 20 percent of more of exposed areas affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  It has also not resulted in any visible disfigurement or scars.

2.  Throughout the pendency of the appeal, the Veteran's hemorrhoids have not manifested as large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences, or with persistent bleeding and with secondary anemia, or with fissures.


CONCLUSIONS OF LAW

The criteria for a disability rating in excess of 10 percent for the Veteran's service-connected pseudofolliculitis barbae are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.118, Diagnostic Codes 7800-7806 (2014).

The criteria for a compensable evaluation for hemorrhoids are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.114, Diagnostic Code 7336 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but is not required to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

In regard to the Veteran's claims for entitlement to increased ratings in excess of 10 percent for pseudofolliculitis barbae and to a compensable rating for internal hemorrhoids, because service connection, an initial rating, and an effective date have been assigned, the notice requirements of the VCAA, 38 U.S.C.A. § 5103(a) (West 2014) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the Veteran's claim file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

In this case, VA examinations were conducted in January 2010, April 2010 and December 2011.  The Board finds the examination reports to be thorough and complete and sufficient upon which to base a decision with regard to these claims.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  These examinations, along with the remaining evidence of record, contain sufficient findings to rate the Veteran's service-connected disabilities under the appropriate diagnostic criteria.   

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria for Increased Rating

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  There is no evidence to support the finding of a staged rating in this case.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Increased Rating for Pseudofolliculitis Barbae

The RO has rated the Veteran's pseudofolliculitis barbae as 10 percent disabling.  As discussed below, the Board finds this rating appropriate.

There is no Diagnostic Code that specifically addresses pseudofolliculitis barbae; therefore, the Veteran's skin disorder has been evaluated to an analogous disability under Diagnostic Code (DC) 7806.  Under this diagnostic code, a 10 percent rating is warranted for dermatitis or eczema that is at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected; or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted for 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected; or, systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted for more than 40 percent of the entire body or more than 40 percent of exposed areas affected; or, constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118. 

Diagnostic Code 7806 also allows for ratings under DCs 7800 through 7805.  Other than DC 7800, disfigurement of the head, face, or neck, the other DCs either apply to scars other than on the head, face, and neck, or do not provide for a rating higher than 10 percent.  In regard to DC 7800, there is no indication that the Veteran suffers from significant scarring or disfigurement as pertains to his pseudofolliculitis barbae, or has suffered from such during the pendency of this appeal.  Disfigurement and/or scarring are not the predominant disability resulting from the Veteran's pseudofolliculitis barbae and the Board will rate the condition under the Diagnostic Code 7806 and the criteria pertaining to dermatitis.

The Veteran appeared for VA examinations as to his skin in January 2010 and December 2011.  The January 2010 examination reflected that the Veteran treated his pseudofolliculitis barbae with medicated creams applied topically.  Physical examination showed 3.5 percent surface area of the neck and beard affected; however, the percentages of all total body and/or exposed areas were not provided.  The Veteran reported having suffered pustules that would bleed or drain on close shaving.  He reported keeping his beard trimmed instead of shaving.  The examiner noted minimal scarring and took photographs which are associated with the claims file.  The December 2011 VA examination reflected at least 5 percent, but less than 20 percent (5% to <20%) of the total body and exposed areas affected by pseudofolliculitis barbae.  The Veteran's treatment consisted solely of clotrimazole cream topically applied twice daily.  The examiner noted current symptoms of pustular bumps after shaving and skin indentations.

Neither VA examination indicated that the Veteran's pseudofolliculitis barbae has manifested in 20 percent or more of the entire body or exposed areas affected, or warranted systemic therapy such as corticosteroids or other immunosuppressive drugs.  The Veteran has solely reported treating his pseudofolliculitis barbae with topical creams and he has not reported, nor does the record reflect, any systemic therapy.

In part in December 2009 and June 2010, the Veteran stated that his skin in the shaving area is irregular and shows some open papules.  His skin condition extends from the sideburns sown the cheek over the lips and chin and under the chin in the shave area of the face.  At times there is a visible rash on the scalp which itches a lot and very noticeable.

The Board accepts that the Veteran is competent to report on the severity of his pseudofolliculitis barbae.  However, whether a disability meets the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence of record.  Both the lay and the medical evidence are probative in this case.  Although the Veteran may believe that he meets the criteria for the next higher disability rating for his pseudofolliculitis barbae, his complaints along with the medical findings do not meet the schedular requirements for a higher evaluation at any time during the appeal period.

Accordingly, the preponderance of the evidence is against assignment of a rating in excess of 10 percent for the Veteran's service-connected pseudofolliculitis barbae.  Accordingly, the claim is denied and there is no basis for a staged rating.  See Hart, supra.  The Veteran met the criteria for a higher evaluation at no time during the appeal period.  As the greater weight of evidence is against the claim, there is no doubt on this matter that could be resolved in his favor.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102.

Increased Rating for Hemorrhoids

The RO has rated the Veteran's hemorrhoids as noncompensable.  As discussed below, the Board finds this rating appropriate.

The Veteran's hemorrhoids are rated under Diagnostic Code 7336, which provides that mild or moderate hemorrhoids warrant a noncompensable disability rating.  A 10 percent disability rating is warranted when there is evidence of hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A 20 percent disability rating is warranted where there is persistent bleeding and secondary anemia, or fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336.

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claim for increase.  The criteria for a compensable evaluation are not met, nor are they more nearly approximated.  38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7336.  The Veteran has had throughout the appeal period mild or moderate hemorrhoids; his hemorrhoids are not large or thrombotic, irreducible with excessive redundant tissue; and there is not persistent bleeding and secondary anemia, or fissures.

The private medical treatment reports from Drs. J.M. and J.W. dated from June 2008 through March 2011 show treatment for hemorrhoids to include prescribed ointments.

The Veteran appeared for a VA examination in regard to his hemorrhoids in April 2010.  The Veteran reported anal itching, pain, tenesmus, swelling, and minimal bleeding three times monthly.  As treatment, the Veteran uses hemorrhoidal rectal suppositories which are inserted in the rectum at bedtime; the Veteran stated that he uses the medication twice weekly.  The examiner noted a March 2010 colonoscopy which found internal hemorrhoids without bleeding.  Postoperative diagnoses were small polyp at 25 cm and internal hemorrhoids.  A complete colonoscopy and biopsy of the small polyp at 25 cm was completed.  No evidence of bleeding was noted.  The April 2010 examiner found non-debilitating, internal hemorrhoids with "very mild anemia," more likely than not related to chronic NSAID therapy and rectal blood loss.

The Veteran appeared for a VA examination in regard to his hemorrhoids in latest in December 2011.  Current symptoms were noted as blood in stools and swollen hemorrhoids.  As treatment, the Veteran uses hemorrhoidal rectal suppositories which are inserted in the rectum at bedtime; the Veteran stated that he uses the medication twice weekly.  The examiner found that the Veteran suffers from mild or moderate internal hemorrhoids, and did not find anemia.

While the evidence shows that the Veteran has consistently had hemorrhoids during the course of the appeal with reports of intermittent rectal bleeding, neither the lay nor the medical evidence more nearly approximates the presence of large or thrombotic hemorrhoids, irreducible, with excessive redundant tissue, evidencing frequent recurrences; or persistent bleeding and secondary anemia, or fissures as contemplated by a compensable evaluation.  

The Board acknowledges that the April 2010 examiner found "very mild anemia."  However, the December 2011 examiner did not find secondary anemia, and neither examiner found nor does the record otherwise contain evidence of persistent bleeding, which must accompany secondary anemia to warrant a higher rating.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) [use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met]; compare Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive "or" requirement must be met in order for an increased rating to be assigned].

In part in December 2009 and June 2010, the Veteran reported daily discomfort from his hemorrhoids and bleeding 12 to 15 times per year.  He reported that without treatment, his hemorrhoids are large, irreducible, and protruding.  The Board observes that in April 2010, the Veteran reported bleeding three times monthly.  While the Veteran is competent to report that his disability is worse than presently evaluated, whether a disability meets the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  Here, although the Veteran believes he meets the criteria for a higher disability rating, his complaints and the medical findings do not meet the requirements for higher rating than currently assigned.  While he has some occasional bleeding, the frequency of his bleeding is not persistent.  Further, the bleeding is not accompanied by secondary anemia.  

The Board assigns greater probative value to the VA examinations findings, which are consistent with the presence of mild or moderate hemorrhoids.  The Veteran's hemorrhoids are not shown to be large or thrombotic, irreducible with excessive redundant tissue; or manifested by persistent bleeding and secondary anemia, or fissures.  The medical findings are highly probative as these were prepared by skilled, neutral medical professionals after physical examination.

The Board finds that a higher evaluation is furthermore not available under any other potentially applicable provision in the absence of evidence for impairment of sphincter control; stricture of the rectum and anus; prolapse of the rectum with constant slight or occasional moderate leakage; fistula in ano; or pruritus ani.  See 38 C.F.R. § 4.114, Diagnostic Codes 7332-7335, 7337 (2014).  

Accordingly, the claim is denied and there is no basis for a staged rating.  See Hart, supra.  The Veteran met the criteria for a higher evaluation at no time during the appeal period.  As the evidence of record is not in equipoise, there is no doubt to resolve.  Gilbert, supra.

Extraschedular Evaluation

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1) , for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  In regard to the Veteran's pseudofolliculitis barbae, the Veteran reported having suffered itching, a noticeable rash, and pustules that would bleed or drain on close shaving, symptoms appropriately contemplated under the dermatitis diagnostic code.  In regard to the Veteran's hemorrhoids, the Veteran reported suffering daily discomfort and irregular bleeding, symptoms appropriately contemplated as mild or moderate.

There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

A rating in excess of 10 percent for pseudofolliculitis barbae is denied.

An increased (compensable) evaluation for hemorrhoids is denied.


REMAND

The Board sincerely regrets the delay of an additional remand, but to decide the matter without additional evidentiary development would be prejudicial to the Veteran's claims.

The record supports that the Veteran suffers from service-connected right thigh myositis ossificans, and non-service connected bilateral knee disabilities.  The Board finds an additional medical examination necessary to clarify the relationship between the Veteran's service-connected myositis ossificans and his bilateral knee disabilities.

From the onset, the Board notes that the record clearly supports that the Veteran suffers from bilateral knee conditions, to include degenerative joint disease.  A June 2012 statement by Dr. J.M., private examining physician, noted that the Veteran experiences limited mobility and gait impairment secondary to severe degenerative joint disease of the bilateral knees, and that the Veteran wears bilateral knee braces to assist with ambulation and has difficulty standing for prolonged periods of time.  July 2008 treatment records from the Hughston Clinic indicated that the Veteran suffers from bilateral knee pain.  In addition to degenerative arthritis, the Veteran was diagnosed with a bilateral knee horizontal cleavage tear of medial meniscus with baker cyst, and early medial gonarthrosis. 

The Veteran last appeared for a VA examination pertaining to his thighs, hips, and knees in December 2011.  In regard to the Veteran's service-connected right thigh myositis ossificans, the Veteran reported pain underneath his right thigh with movement and daily, constant, pain and tingling in his left hip.  He complained of mild tenderness to palpation to the bilateral posterior thighs with palpation.

The December 2011 examiner noted myositis ossificans of the right knee and osteoarthritis of the bilateral knees.  The Veteran reported daily, constant pain and tingling sensation in the bilateral knees, with right knee spasms and lock-ups, lack of stability, swelling, warmness or tenderness, and knees giving way.  The examiner noted less movement than normal, pain on movement, moderate crepitus, tenderness or pain to palpation for the joint line or soft tissues in the bilateral knees. The examiner indicated that the Veteran has suffered from "shin splints" (medial tibial stress syndrome), stress fractures, chronic exertional compartment syndrome or any other tibial and/or fibular impairment.  The examiner made note of prior diagnostic testing and x-rays, which in part revealed intertrochlear chondromalacia and full-thickness cartilage defect in the mid-posterior right knee patella.

The December 2011 examiner stated that the Veteran is service-connected for myositis ossificans of the right thigh and the right knee.  As such, the examiner opined as to the Veteran's left knee only, stating that the Veteran's left knee osteoarthritis is less likely than not the result of the Veteran's active service or service-connected disabilities.  While the September 2009 rating decision elaborated that service connection for myositis ossificans of the right thigh contemplates painful motion of the right knee, the Veteran is not service-connected for a right knee disability.  

The Board finds a VA examination necessary to address the etiology of the Veteran's right knee condition.  Further, the examination is to consider the Veteran's bilateral knee symptomatology to clarify if and to what extent that symptomology stems from the Veteran's service-connected myositis ossificans.  Likewise, in light of the length of time since the Veteran's right thigh was examined and the fact that the Board is remanding his knee disabilities to ascertain whether such are related to his thigh condition, the Board is of the opinion that examination of his thigh is warranted to ascertain the current severity of the disability. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination in order to determine the current severity of his service-connected myositis ossificans, as well as his non-service connected bilateral knee conditions.  The complete claims file, including all x-rays and diagnostic testing results, must be provided to the examiner for review in conjunction with the examination, and the examiner should note that it has been reviewed.  

Based on the Veteran's reports and the results of examination, the VA examination report should include the criteria necessary to rate the service-connected disability on appeal.  




The examiner should fully describe any current manifestations of the Veteran's service connected right thigh myositis ossificans.  

The examiner is also specifically requested to address the following inquiries:  

(a)  What are all current diagnoses pertaining to the Veteran's right and left knee conditions?  Please address prior findings of "shin splints" (medial tibial stress syndrome) and intertrochlear chondromalacia and full-thickness cartilage defect in the mid-posterior right knee patella, as well as bilateral osteoarthritis and degenerative changes.

(b)  For all diagnoses of the right and left knee, is it at least as likely as not that (i.e., a probability of 50 percent or greater) that these diagnoses were either caused or aggravated by the Veteran's military service?  

(c)  For all diagnoses of the right and left knee, is it at least as likely as not that (i.e., a probability of 50 percent or greater) that these diagnoses were caused or have been permanently aggravated by the Veteran's service-connected myositis ossificans disability?

The examiner should provide a complete rationale for the opinions provided.  If the requested opinion cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

The claims file must be properly documented regarding any notifications to the Veteran as to the scheduled examination.

2.  After the above is completed, the RO or AMC should review all new evidence to include expressly addressing whether the Veteran is entitled to an increased rating for his service connected myositis ossificans disability and service connection for his bilateral knee conditions.  If the benefits sought are not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


